NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2309-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MAURICE L. TREAKLE, a/k/a
LAWRENCE WELCH, JAMES
MAYS, MAURICE SMITH,
MAURICE TREAKLE, M.
LINWOOD TREAKLE, and
HAKIM,

     Defendant-Appellant.
___________________________

                   Argued March 3, 2021 – Decided July 23, 2021

                   Before Judges Ostrer and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment No. 17-11-2379.

                   Simone M. Silva-Arrindell, Designated Counsel,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Simone M. Silva-Arrindell,
                   on the briefs).
               Nicole Lynn Campellone, Assistant Prosecutor, argued
               the cause for respondent (Damon G. Tyner, Atlantic
               County Prosecutor, attorney; Nicole Lynn Campellone,
               of counsel and on the brief).

PER CURIAM

         A jury convicted defendant Maurice Treakle of first-degree robbery,

N.J.S.A. 2C:15-1(a)(1); third-degree possession of a knife for an unlawful

purpose, N.J.S.A. 2C:39-4(d); and fourth-degree unlawful possession of a knife,

N.J.S.A. 2C:39-5(d). Treakle appeals, contending primarily that the trial court

committed plain error by omitting an identification charge and by delivering a

flawed accomplice-liability charge. We disagree and affirm.

                                          I.

         Defendant's convictions stem from a violent mugging in Atlantic City.

Late one afternoon, two men robbed Christopher Shirazi at knifepoint, seizing

Shirazi's cellphone and over three hundred dollars. The State contends that

defendant was one of the robbers. When police confronted him mere moments

after the robbery, he possessed Shirazi's cellphone and had just discarded a

knife.

         At trial, Shirazi testified that on August 26, 2017, he had just completed

"a gambling binge" and was walking with "a beautiful girl" when "two guys . . .



                                                                             A-2309-18
                                          2
jump[ed]" him.1 One of them placed a hand on Shirazi's throat and menaced

him with a black-handled "simple pocket" knife. Terror-stricken, Shirazi gave

them his cellphone and $326.

      When he testified at trial, Shirazi was not altogether clear about which

robber took which item. At one point, he agreed that one robber took the money

and the other took the cellphone. But he later said that because he was "watching

the knife," he "didn't know who took" either item.

      In any case, after Shirazi relinquished his property, the knife-wielding

robber "clocked" Shirazi in the face, knocking him down. He fell on his hip, his

glasses fell to the side, and blood poured down his face. He shut his eyes (at

least partially), pretending to be unconscious.      He recalled that about two

minutes passed.

      Meanwhile, one of the robbers removed Shirazi's belt and patted his rear,

evidently to see if he hid other valuables there. At some point, Shirazi stealthily

looked for (and found) his glasses. When Shirazi got up from the ground,

"[b]oth men were there." Shirazi raced from the scene and yelled for help.




1
  Shirazi's testimony was not always clear; at times, he appeared to contradict
himself. We attempt to derive a coherent narrative from his testimony.
                                                                             A-2309-18
                                        3
      But within moments, he saw the robbers again. He proceeded to chase the

one he thought had threatened him with the knife, whom he believed to have his

money and cellphone.

      Meanwhile, his call for help apparently prompted someone to call the

police to report a fight between two men. Officers Thomas Gilardi and David

White responded. Officer Gilardi testified that they were looking for the men

when defendant ran "up towards [the] police car," with Shirazi in hot pursuit.

Defendant was carrying a green hoodie, but after the officers stopped and exited

the car, he dropped the hoodie near the back of the car.

      The officers separated the two men. Gilardi dealt with the distraught

Shirazi, who kept telling him that defendant had a knife. Gilardi's body-cam

recording showed Shirazi pointing to defendant and saying that defendant

"robbed him and had punched him."2 Defendant did not have a knife on his

person — but when Gilardi investigated the discarded hoodie, he found "a green

folding knife" "sort of just wrapped up underneath" it.




2
  The video was admitted into evidence and shown to the jury without audio.
Gilardi narrated portions of the video without objection. Cf. State v. Singh, 245
N.J. 1, 17 (2021) (stating that it was error for a police detective to refer to a
person depicted in a surveillance video as "the defendant"). Neither party
included the video in the record on appeal.
                                                                           A-2309-18
                                       4
      But defendant did have something else on his person: Shirazi's cellphone.

According to Officer White's testimony, defendant claimed that Shirazi "threw

the phone at him trying to assault him, and [defendant] caught it and put it in his

pocket."3

      Shirazi was convinced that he had the right man. He testified that "the

one that was holding [his] neck with the knife" was the same man "that got

locked up by the police." However, during his direct examination, he was unable

to identify anyone in the courtroom as his assailant.

      But after a break, Shirazi saw defendant returning to the courtroom in

shackles. Then, during cross-examination, Shirazi started pointing at defendant

while referring to his attacker as "[h]e" or "[h]im" — perhaps implying that at

that point, he did identify defendant as one of the robbers. The judge offered to

provide, or at least to "consider" providing, a corrective jury instruction, but

defense counsel declined, fearing that a corrective instruction "would just

magnify this identi[t]y issue."

      In closing, defense counsel presented a misidentification defense. He

stated, "[T]here's no evidence that my client was there," and told the jurors that


3
  In his statement professing innocence before sentencing, defendant asserted
that he had purchased the cellphone from a woman — allegedly, the woman who
had accompanied Shirazi.
                                                                             A-2309-18
                                        5
"even if by some stretch . . . my client was there," they had to determine "what

. . . his intent" was. To support the misidentification theory, defense counsel

made three points. First, Shirazi failed to identify anyone in the courtroom.

Second, defendant allegedly had the cellphone, not the money, but Shirazi

allegedly said that the knife-wielder took only the money; Shirazi also said that

he chased the knife-wielder. Third, police seized a green-handled knife, but

Shirazi said that the robber's knife had a black handle.

      After the summations, the judge charged the jury. Two aspects of the

instructions are pertinent to this appeal:      the court's accomplice-liability

instruction and the court's omission of an identification charge.          While

explaining accomplice liability in the context of robbery, theft from the person

(a lesser-included charge), and the applicable weapons offenses, the judge

repeatedly used the phrase "and/or." He stated, "In order to find the defendant

guilty of the specific crimes charged as an accomplice, the State must prove . . .

that an unknown male committed the crime of robbery and/or theft from the

person and/or possession of a weapon for an unlawful purpose and/or unlawful

possession of a weapon," and "that this defendant solicited the unknown person

to commit those offenses and/or did aid or agree or attempt to aid him in

planning or committing those offenses." The State had to prove, too, "that this


                                                                            A-2309-18
                                        6
defendant's purpose was to [promote] or facilitate the commission of those

offenses," and that "defendant possessed the [relevant] criminal state of mind."

      The judge instructed the jurors that if they found "the defendant, with the

purpose of promoting or facilitating the commission of the offenses, " to have

"solicited an unknown, identified [sic] other person to commit it, or aided or

attempted to aid him or her in planning or committing those offenses ," they had

to "consider him as having committed those offenses himself." Nonetheless, "to

convict the defendant as an accomplice to the specific crime alleged," the jurors

had to "find that the defendant had the purpose to participate in that particular

crime. He must act with the purpose of promoting or facilitating the commission

of the substantive offenses with which he is charged." They could also decide

that the defendant was not "an accomplice . . . [in] the specific crime charged,"

but instead acted "with the purpose of promoting or facilitating the commission

of some lesser offense than the actual crimes charged in the indictment."

      In summarizing those instructions, the court repeatedly used the "and/or"

formulation:

                  In sum, in order to find the defendant guilty of
            the crimes of robbery and/or theft from the person
            and/or possession of a weapon for an unlawful purpose
            and/or unlawful possession of a weapon the State must
            prove the following beyond a reasonable doubt: (1) that
            the unknown or unidentified male committed those

                                                                            A-2309-18
                                       7
            crimes, that is, robbery and/or theft by unlawful taking
            and/or possession of a weapon for an unlawful purpose
            and/or unlawful possession of a weapon; (2) that this
            defendant solicited the unknown person to commit
            those crimes and/or did aid or agree to aid him in
            planning or committing those offenses; (3) that this
            defendant's purpose was to promote or facilitate the
            commission of those offenses; (4) that this defendant
            possessed the criminal state of mind that was required
            to be proved against the person who actually committed
            the criminal act.

                  If you find the State has proven each one of the
            elements described above beyond a reasonable doubt,
            then you must find the defendant guilty of robbery
            and/or theft from the person and/or possession of a
            weapon for an unlawful purpose and/or unlawful
            possession of a weapon. If, on the other hand, you find
            the State has failed to prove one or more of these
            elements beyond a reasonable doubt, you must find the
            defendant not guilty of robbery and/or theft from the
            person and/or possession of a weapon for an unlawful
            purpose and/or unlawful possession of a[] weapon.

      The judge did not deliver the model charges on out-of-court or in-court

identification, but he did touch on the misidentification issue when delivering

the model charge on third-party guilt:

                   The defendant contends that there is evidence
            before you indicating that someone other than he may
            have committed the crime or crimes and that evidence
            raises a reasonable doubt with regard to the defendant's
            guilt. In this regard I charge you that a defendant in a
            criminal case has the right to rely on any evidence
            produced at trial that has a rational tendency to raise a
            reasonable doubt with respect to his own guilt[].

                                                                         A-2309-18
                                         8
                  . . . [T]here is no requirement that this evidence
            proves or even raises a strong probability that someone
            other than the defendant committed the crime. You
            must decide whether the State has proven the
            defendant's guilt beyond a reasonable doubt, not
            whether the other person or persons may have
            committed the crimes.

      Just before concluding the jury instructions, the judge invited counsel to

offer corrections or clarifications at sidebar. Although parts of the conference

were inaudible, the discussion generally related to an "identification charge."

Defense counsel evidently suggested that the court instruct the jury on Shirazi's

failure to make an in-court identification: "I know an identification was not

made in court and there's the identification charge. For the most part it's an

identification   is   made."     Apparently    ignoring   Shirazi's    out-of-court

identification, defense counsel continued, "In this case it was not made. It may

be a little too late to put it -- ". After an inaudible comment from one of the

prosecutors, defense counsel clarified that he was thinking of an instruction

regarding Shirazi's failure to make an in-court identification, stating, "No, for

his lack of identifying him in court." After some more not entirely audible

remarks, the prosecutor added that she believed the "10-page ID charge" applied

— evidently referring to the full charge that included out-of-court identification.




                                                                             A-2309-18
                                        9
Defense counsel did not respond to that statement, and the judge's subsequent

remarks were inaudible.

      After sending the jurors to deliberate, the judge returned to the

identification issue, asking defense counsel, "I think you queried with regard to

an identification charge, but I think that applies to out of court identification. Is

that what we decided or?" Defense counsel again referred to an instruction on

the absence of an in-court identification:         "Out of court or where the

identification was actually made in the court. When I was reading it I did not

see the reference made to a lack of in-court identification or not being able in

court to make that identification." The judge then said, "Well again, I let you

guys take a look at that charge before I read it to the jury. I mean at this point

they've been charged. I do believe, and it's appropriate as part of your argument

that you did make that argument."

      Later, the jury sent the judge a question: "[I]f we believe the second

assailant was the heavy and held the knife, punched, et cetera, is our client guilty

as if it were him on all charges, or is he not guilty on all charges?" The

prosecutor asked the judge to "remind the jury that each offense with which the

defendant is charged needs to be considered in terms of accomplice liability,"




                                                                               A-2309-18
                                        10
and defense counsel asked the judge "to direct their attention to the lesser

included section" concerning "robbery and the theft from the person."

      In response to the jury's question, the judge provided a clear instruction

on accomplice liability, eschewing the "and/or."        He said, "[I]f you're not

considering that Mr. Treakle did it but whether the other person did it and Mr.

Treakle is responsible, number one, you have to decide whether the other guy

did it or not, okay? Did the other person commit the offense of robbery?" Then

he expanded his explanation, discussing individual charges and lesser-included

offenses:

            There's robbery as it's defined in 1(a), and then 1(b) is
            with the weapon. So you need to decide whether the
            unknown co-defendant committed either of those
            offenses. If not, then you need to decide whether the
            unknown defendant committed the offense of theft.
            You also need to decide in considering the weapons
            charges whether the unknown defendant committed the
            offense of possession of a weapon for an unlawful
            purpose or unlawful possession of a weapon. So each
            individual charge, number one, it's alleged that Mr.
            Treakle did it, but it's also alleged that the co-defendant
            did it and Mr. Treakle is responsible, and you need to
            consider each one individually.

                   Now back to the bottom of 18, top of 19. Number
            one, if we're considering accomplice liability, you have
            to decide whether the accomplice committed the
            offense that you're talking about. Number two, you
            need to decide whether this defendant, who is Mr.
            Treakle, solicited him to commit it or did aid or agree

                                                                           A-2309-18
                                       11
            to attempt to aid him. So did Mr. Treakle, did the co-
            defendant commit the offense and did Mr. Treakle
            solicit or aid him in the commission of the offense.

                  Number three, you need to decide whether Mr.
            Treakle's purpose was to promote or facilitate the
            commission of the offense. And then number four, you
            need to decide whether the defendant possessed the
            criminal state of mind that's required to be proved
            against the person who actually committed the offense.

                    So that is the shorthand language. The other
            language that I want to direct your attention to is that
            even if you decide that the co-defendant is guilty of let's
            say first degree or second degree robbery, you could
            still find Mr. Treakle guilty of one of the lesser included
            offenses. If you find the co-defendant guilty of first
            degree robbery, which again is the robbery with the
            weapon, Mr. Treakle, assuming that the other
            requirements of the statute have been met for
            accomplice liability, he may not be guilty of first degree
            robbery; he may be guilty of second degree robbery
            because his accomplice status only goes to the robbery
            but not the weapon. And in the event that you find him
            not guilty of the second degree robbery, then you could
            also find him guilty, you need to consider the theft
            charge, which means that he is guilty as an accomplice
            on a theft but not the robbery and all of those additional
            elements.

      Later that day, the jury returned guilty verdicts on all counts.

      Defense counsel subsequently filed a motion for a new trial or a judgment

notwithstanding the verdict, or, in the alternative, for a judgment molding the

verdict. But the court denied the motions. The court also denied the State's


                                                                          A-2309-18
                                       12
motion for an extended term as a persistent offender, see N.J.S.A. 2C:44–3(a),

although defendant's extensive criminal record made him eligible for one.

      On count one (first-degree robbery), the court sentenced defendant to

fifteen years with eighty-five percent parole ineligibility, to be followed by five

years of parole supervision. The court merged the possession-of-a-weapon-for-

an-unlawful-purpose charge, but not the simple possession charge, into the

robbery count. On the simple possession charge, the court sentenced Treakle to

eighteen months, concurrent to the fifteen years.

                                        II.

      Defendant raises the following five issues (which his reply brief largely

reiterates) on appeal.

            POINT I

            THE TRIAL COURT COMMITTED PLAIN ERROR
            WHEN IT FAILED TO GIVE THE JURY AN
            INSTRUCTION REGARDING THE STATE'S
            BURDEN TO PROVE IDENTIFICATION. (NOT
            RAISED BELOW).

            POINT II

            THE TRIAL COURT COMMITTED PLAIN ERROR
            BY INCLUDING THE AMBIGUOUS PHRASE
            "AND/OR" IN THE ACCOMPLICE LIABILITY
            JURY INSTRUCTION, THEREBY DEPRIVING MR.
            TREAKLE OF HIS RIGHT TO A FAIR TRIAL. (NOT
            RAISED BELOW).

                                                                             A-2309-18
                                       13
             POINT III

             BECAUSE THE EVIDENCE WAS INSUFFICIENT
             TO PROVE BEYOND A REASONABLE DOUBT
             THAT MR. TREAKLE WAS GUILTY OF FIRST-
             DEGREE ROBBERY, THE TRIAL COURT SHOULD
             HAVE ENTERED A JUDGMENT OF ACQUITTAL
             ON COUNT ONE.

             POINT IV

             IN THE ALTERNATIVE, THE APPEL[L]ATE
             DIVISION SHOULD MOLD MR. TREAKLE'S
             FIRST-DEGREE ROBBERY CONVICTION TO A
             LESSER INCLUDED OFFENSE.

             POINT V

             FAILURE TO MERGE MR. TREAKLE'S WEAPONS
             CONVICTIONS   WITH    HIS FIRST-DEGREE
             ROBBERY      CONVICTION      WARRANTS
             RESENTENCING. (PARTIALLY RAISED BELOW).

                                         A.

      We first consider defendant's contention that the trial court committed

plain error by failing to deliver an identification instruction.

      A trial court must provide an identification instruction if "identification is

a 'key issue.'" State v. Cotto, 182 N.J. 316, 325 (2005) (quoting State v. Green,

86 N.J. 281, 291 (1981)). Identification is "a key issue" if "[i]t [is] the major

. . . thrust of the defense," especially if "the State relies on a single victim-

eyewitness." Ibid. (alterations in original).

                                                                              A-2309-18
                                        14
      Failure to provide that instruction may be plain error. Id. at 326. Plain

error is error "sufficient to raise a reasonable doubt as to whether the error led

the jury to a result it otherwise might not have reached." State v. Macon, 57

N.J. 325, 336 (1971); see also State v. G.E.P., 243 N.J. 362, 389-90 (2020)

(applying this plain error standard).

      Defendant bears the burden to show plain error, State v. Morton, 155 N.J.

383, 421 (1998), and this burden is not insignificant: even a truncated

identification instruction will, at times, foil a claim of plain error. Cotto, 182

N.J. at 326-27. Furthermore, "[i]f [a] defendant does not object to the charge at

the time it is given, there is a presumption that the charge . . . was un likely to

prejudice the defendant's case." State v. Singleton, 211 N.J. 157, 182 (2012).

      An argument that an omitted identification charge was plain error "must

be evaluated 'in light of the overall strength of the State's case.'" State v.

Sanchez-Medina, 231 N.J. 452, 468 (2018) (quoting State v. Galicia, 210 N.J.

364, 388 (2012)); see also Cotto, 182 N.J. at 326 (stating that "[t]he

determination of plain error depends on the strength and quality of the State's

corroborative evidence," not "on whether defendant's misidentification

argument is convincing"). "[I]t is possible that the corroborative evidence

against a defendant may be sufficiently strong that the failure to give an


                                                                             A-2309-18
                                        15
identification instruction does not constitute plain error . . . ." State v. Davis,

363 N.J. Super. 556, 561 (App. Div. 2003).

      In Cotto, the Court held that "the strength and quality of the State's

corroborative evidence rendered harmless any deficiency in the instruction and

preclude[d] a finding of plain error." Id. at 327. In that case, the victim

identified the defendant as her former boyfriend.          Ibid.   Other evidence

corroborated her identification: the defendant called the victim's child by name

and referred to a hiding spot where the victim kept money. Ibid. The Court also

noted that "[a]lthough the court . . . did not use the word 'identification'" in its

instruction, the judge did instruct the jury that the State had to prove that

defendant was the wrongdoer. Id. at 326-27.

      By contrast, in Sanchez-Medina, the Court held that the State did not

present enough corroborating evidence to excuse the trial court's failure to

deliver an identification instruction. 231 N.J. at 469. In Sanchez-Medina, only

one of four victims identified the defendant; no forensic evidence linked the

defendant to the crime; victims' descriptions of their assailants and of the attacks

varied; and the defendant's statement to police (which he later recanted) offered

"some corroboration," but lacked details. Id. at 468-69. When combined with

the court's failure to tell the jurors "to ignore provocative evidence about


                                                                              A-2309-18
                                        16
defendant's immigration status," this error prompted the Court to vacate the

convictions and remand for a new trial. Id. at 469. The trial court also had

instructed the jury that the State had the burden to prove "defendant was the

actor who committed the crimes," id. at 468 n.3, but this clarification was not

enough to offset the court's omissions.

      Here, misidentification was the major thrust of the defense. Therefore,

the court should have given an identification instruction, even without a defense

request. And Shirazi's in-court gesturing toward defendant increased the need

for such an instruction.

      However, we are satisfied that the corroborating evidence was sufficient

to excuse the court's omission. Most significantly, within moments of the

robbery, defendant admitted to police that he had Shirazi's cellphone on his

person, and police found a "folding knife" that defendant had discarded near the

police vehicle. Defendant's possession of both the instrument of the robbery and

its fruits was compelling evidence corroborating Shirazi's out-of-court

identification. Defendant's claim that Shirazi threw his cellphone at him was

implausible at best. And, crucially, defendant not only possessed the knife, but

he also discarded it in police presence, thus demonstrating a consciousness of




                                                                           A-2309-18
                                      17
guilt. Shirazi's mistake regarding the knife-handle's color was a minor detail;

he could easily have mistaken dark green for black. 4

      Furthermore, because the police did not engage in an identification

procedure, only instructions regarding so-called estimator variables, see State v.

Henderson, 208 N.J. 208, 247 (2011), would have been relevant in this case.

And, had the court educated the jury on how those variables affect identification,

the jury may well have been even more convinced that Shirazi correctly

identified defendant as one of his attackers. Although stress, the presence of a

weapon, and possible cross-racial bias may have affected Shirazi's ability to

accurately identify defendant as his assailant, other estimator variables may have

strengthened Shirazi's perception. The attack lasted long enough to enable

Shirazi to get a good look at his attacker, who was not wearing a disguise or

mask. The assailants were also close by and, because it was the afternoon, the

lighting was good. There was no time for Shirazi's memory to decay, and the

assailants were still nearby when Shirazi spotted them and gave chase. Finally,

no evidence suggests that Shirazi was intoxicated. See id. at 261-71 (discussing

estimator variables and their impact on identification accuracy).


4
  The State described the knife as "dark in color"; the knife was in evidence at
the trial, thus permitting the jurors to draw their own conclusions. Neither party
included a color photograph of the knife in the record on appeal.
                                                                            A-2309-18
                                       18
      Furthermore, during the third-party guilt instruction, the court instructed

the jury to consider the possibility that someone other than defendant committed

the crimes. And, in the accomplice-liability instruction, the court repeatedly

instructed the jury that, in order to render a guilty verdict, it had to find "this

defendant" guilty of the elements that the court outlined.

      Therefore, we conclude the omission of an identification instruction was

not plain error.

                                        B.

      Next, we consider defendant's contentions regarding the accomplice-

liability instruction. We conclude that by using "and/or" repeatedly, the trial

court injected unacceptable ambiguity into its prepared instruction on

accomplice liability; however, the court cured any confusion by restating the

instruction, without "and/or," when responding to the jury's question.

      The trial court's accomplice-liability instruction mirrored the instructions

that we found impermissibly confusing in State v. Gonzalez, 444 N.J. Super. 62,

73-76 (App. Div.), certif. denied, 226 N.J. 209, 209 (2016). Although the

Supreme Court denied certification, the Court commented that it agreed with our

ruling that "and/or" "injected ambiguity into the charge," while limiting "[t]he

criticism of the use of 'and/or'" in jury instruction "to the circumstances" of that


                                                                              A-2309-18
                                        19
case. Ibid. In Gonzalez, as here, there was no way to determine "whether, with

each utterance of 'and/or,' the jury was able to properly interpret it as 'and' when

the judge should have said 'and,' and 'or' when the judge should have said 'or.'"

444 N.J. Super. at 72. We found "the judge's repeated use of the phrase 'and/or'

. . . so confusing and misleading as to engender great doubt about whether the

jury was unanimous . . . or whether the jury may have convicted defendant by

finding the presence of less than all the elements the prosecution was required

to prove." Id. at 71. We would reach the same conclusion here, had the judge

said nothing more on the subject of accomplice liability.

      But when deciding if there was plain error, we must read the charge "as a

whole" and avoid considering parts in isolation. State v. Jordan, 147 N.J. 409,

422 (1997). Here, the jury requested clarification of the accomplice-liability

charge, and the trial judge responded appropriately. See State v. Savage, 172

N.J. 374, 394 (2002) (stating "[i]t is firmly established that '[w]hen a jury

requests a clarification,' the trial court 'is obligated to clear the confusion'")

(second alteration in original) (quoting State v. Conway, 193 N.J. Super. 133,

157 (App. Div. 1984)). The court's clarification avoided the ambiguity that

plagued the initial charge and removed the possibility that the jury would render




                                                                              A-2309-18
                                        20
a non-unanimous verdict or a verdict based on fewer than all essential elements

of a crime.

                                        C.

      Defendant's arguments that the trial court should have entered a judgment

of acquittal or that the appellate court should mold the verdict on the first-degree

robbery charge lack sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(2). Ample, if not overwhelming, evidence supported the jury's

verdict. See State v. Fuqua, 234 N.J. 583, 590-91 (2018) (stating that a trial

court must deny a motion to acquit even if, after "giving the State the benefit of

all of its favorable testimony as well as all of the favorable inferences which

reasonably could be drawn therefrom," the evidence is merely "sufficient" to

support the verdict); State v. Lopez, 187 N.J. 91, 103 (2006) (stating that where

there is enough "evidence to create a jury issue" regarding the greater offense,

"molding the verdict to the lesser offense . . . [is] unwarranted").

      Lastly, we agree with defendant's contention (with which the State

concurs) that the trial court should have merged his fourth-degree unlawful-

possession-of-a-knife conviction with his robbery conviction.          An essential

element of the fourth-degree offense is possession of an item "under

circumstances not manifestly appropriate for such lawful uses as it may have."


                                                                              A-2309-18
                                        21
N.J.S.A. 2C:39-5(d). Here, the only evidence of such circumstances pertained

to defendant's use of the knife in a robbery. Therefore, the two offenses should

merge, just as a conviction for possession of a weapon for an unlawful purpose

must merge into the substantive offense where the defendant's only unlawful

purpose is to use the weapon in committing the substantive offense. See State

v. Romero, 191 N.J. 59, 79-80 (2007) (requiring merger of conviction for

possession of a weapon for an unlawful purpose into conviction for robbery).

      Affirmed as to conviction; remanded for resentencing. We do not retain

jurisdiction.




                                                                          A-2309-18
                                      22